Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edwin Alvanez appeals the district court’s order denying his motion to retain a handwriting specialist. We have reviewed the record and find no reversible error. Accordingly, we deny Alvanez’s *337motions for transcript at government expense and to retain a handwriting specialist, and affirm for the reasons stated by the district court.* United States v. Alvanez, No. 8:07-cr-00326-DKC-2 (D.Md. Nov. 16, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 We decline to consider issues Alvanez raises in his informal brief which are not related to his present appeal.